Curia.

Take your rule, as moved for, except as to that part which orders “ the sale under the execution in the second cause to be validated and confirmed.” We see no need of that clause. The amendment has the effect intended, without this addition; and if it had not, such clause will not alter the case.
The following rule was directed by the Court:
“ On, &c. O rdered, that Thomas Armstrong, now, or late, Sheriff of the county of Seneca, amend the certificate of sale of lot No. 2, in the township of Galen, in the county of Seneca, by him given on the sale, under and by virtue of the executions in the above causes, by striking out that part of the said certificate describing the said lot as sold under and by virtue of the execution in the cause first above entitled, and inserting, in lieu of the part thus stricken out, that the said sale was had and made under and by virtue of the execution in the cause secondly above entitled ; and that the Clerk, and party who have custody of such certificate, allow and permit such amendment. And further, that the execution issued to the said Sheriff of Seneca, in the first above entitled cause, be set aside for irregularity. And further, that the monies, bid at the said sale, be applied, by the said Sheriff, to the said execution, in the said second above entitled cause.